BERDON, J.,
dissenting. The majority upholds the defendant Deborah Szymkiewicz’s conviction for breach of the peace and her sentence of six months incarceration suspended after thirty days simply because of something she said. After what she considered to be a wrongful arrest for shoplifting, which may not have been an unreasonable belief in light of the jury finding her not guilty of that charge, while handcuffed, the defendant, in response to being told that she had to calm down or she would be charged with breach of the peace, said to the arresting officer, “Fuck you.” Although those words may be vulgar, crude and repulsive, they are not “fighting words,” especially when they are uttered to a police officer. Indeed, if uniformly enforced, today’s decision could subject governors, legislators, judges and thousands of citizens to criminal sanctions simply because of their verbal expressions. Furthermore, the majority’s opinion is contrary to the clear precedent of this court set forth in State v. Indrisano, 228 Conn. 795, 640 A.2d 986 (1994).
A review of the factual scenario is necessary to place this case in its proper context. On November 24, 1991, a store detective for the Waterford Stop & Shop observed the defendant and a companion place two plastic bags containing various seafood items and a bottle of cocktail sauce into a larger bag containing lobsters. The defendant testified that this was done so that the smaller bags would not leak upon the other *625groceries in her shopping carriage. Upon arriving at the cash register, the bag containing all of the seafood items was placed on the cashier’s belt. The smaller bags, however, were not removed and were not noticed by the cashier. Consequently, the goods, valued at $12.44, were not included in the total amount due, which was approximately $80. After paying the requested amount, the store detective approached the defendant and her companion at the register, accused them of shoplifting, and asked them to accompany her to the store manager’s office. Both the defendant and her companion complied.
A police officer was eventually summoned to the store. Upon arriving, the officer found the store detective and the defendant engaged in an exchange of words. The officer testified that during his interview with the defendant, “[s]he was . . . somewhat upset about what was going on. Her voice was raised a little bit. She wasn’t combative . . . .” Because a complaint was being lodged against her and she did not have any identification on her person, the officer was required to bring the defendant to the police station under arrest. Consequently, the defendant was handcuffed and escorted out of the store. The officer testified that while descending the stairs from the manager’s office, the defendant “got into another heated shouting match with the store detective.” At that point, the police officer told her that if she did not calm down she would also be charged with breach of the peace. To that warning the defendant replied, “Fuck you.” In response, the officer said, “okay, it’s breach of peace.” Thus, the only reason the defendant was charged with a breach of the peace, pursuant to General Statutes § 53a-181 (a) (1), was because of her statement to the officer.
I
The majority opinion is flawed for several reasons. To begin, two years ago, in State v. Indrisano, supra, *626228 Conn. 795, this court construed General Statutes § 53a-182 (a) (1), which contains the identical language of § 53a-181 (a) (l)1 (“[e]ngages in fighting or in violent, tumultuous or threatening behavior”), as not involving speech in order to save it from being unconstitutionally vague on its face. The court held that this provision, “as gleaned from the statutory language and its authoritative judicial gloss, [prohibited] physically violent and physically tumultuous or threatening behavior.” (Emphasis in original.) Id., 811. The court explained that “we conclude that the terms ‘fighting’ and ‘violent’ lend an aspect of physicality to the more nebulous terms ‘tumultuous’ and ‘threatening.’ ”2 Id., 812. The same language is before the court today. Accordingly, § 53a-181 (a) (1) should also be interpreted in accordance with the majority opinion in Indrisano as referring to physical conduct and not speech.
Furthermore, to construe § 53a-181 (a) (1) as circumscribing “fighting words” would render § 53a-181 (a) *627(5), which specifically refers to speech, partially superfluous. Section 53a-181 (a) (5) provides in pertinent part: “A person is guilty of breach of the peace when, with intent to cause inconvenience, annoyance or alarm, or recklessly creating a risk thereof, he ... in a public place, uses abusive or obscene language . . . .” The majority halfheartedly attempts to distinguish subdivisions (1) and (5), so as to include “fighting words” in the former rather than the latter, by stating: “We are not persuaded that all forms of fighting words are necessarily abusive or obscene.” I agree with the majority that “fighting words” are not included under that portion of subdivision (5) that prohibits “obscene” expression. Due to their constitutional definitions, “fighting words” cannot be “obscene.” Cohen v. California, 403 U.S. 15, 20, 91 S. Ct. 1780, 29 L. Ed. 2d 284, reh. denied, 404 U.S. 876, 92 S. Ct. 26, 30 L. Ed. 2d 124 (1971). “Obscene” expression “must be, in some significant way, erotic.” Id. In this case, “[i]t cannot plausibly be maintained that [the defendant’s] vulgar [expression] . . . would conjure up such [sexual] stimulation in anyone likely to be confronted with [it].” Id.
The only apparent constitutional interpretation of § 53a-181 (a) (5), however, is to interpret “abusive” as prohibiting “fighting words.” Any broader meaning of “abusive” would be unconstitutional. Chaplinsky v. New Hampshire, 315 U.S. 568, 571-72, 62 S. Ct. 766, 86 L. Ed. 1031 (1942) (There are only “certain well-defined and narrowly limited classes of speech, the prevention and punishment of which have never been thought to raise any Constitutional problem. These include the lewd and obscene, the profane, the libelous, and the insulting or 'fighting’ words . . . .”).
The majority’s opinion is bewildering and, in light of Indrisano, is sure to confuse the Appellate Court, which *628will likewise be unable to understand this 180 degree turn regarding the interpretation of identical language. The majority opinion can only be explained as result oriented.
II
Even if § 53a-181 (a) (1) could be construed to proscribe “fighting words,” saying “fuck you,” in the context of this case, does not constitute such words. The United States Supreme Court has recognized that there are certain well defined and narrowly limited classes of speech, such as “fighting words,” that are outside constitutional protection. Chaplinsky v. New Hampshire, supra, 315 U.S. 571-72. “Fighting words” are “those [words that] by their very utterance inflict injury or tend to incite an immediate breach of the peace. . . . Such words, as ordinary [persons] know, are likely to a cause a fight.” (Citation omitted; internal quotation marks omitted.) Id., 572-73. Before certain speech will be deemed to be “fighting words,” and placed outside first amendment protection, the state must show that the speech has more than the potential for a breach of the peace. Texas v. Johnson, 491 U.S. 397, 409, 109 S. Ct. 2533, 105 L. Ed. 2d 342 (1989) (burning flag does not constitute fighting words). The state must demonstrate that “the expression is directed to inciting or producing imminent lawless action and is likely to incite or produce such action. . . . [Fighting words must be] a direct insult or an invitation to exchange fisticuffs.” (Citations omitted; internal quotation marks omitted.) Id.; see also Hess v. Indiana, 414 U.S. 105, 107, 109, 94 S. Ct. 326, 38 L. Ed. 2d 303 (1973) (“We’ll take the fucking street later” did not constitute fighting words because “evidence [was] undisputed that [the defendant’s] statement was not directed to any person or group in particular” and “there was no evidence, or rational inference from the import of the language, that his *629words were intended to produce, and likely to produce, imminent disorder . . . [Emphasis in original.]).
Furthermore, the United States Supreme Court has held that “the First Amendment protects a significant amount of verbal criticism and challenge directed at police officers. Houston v. Hill, 482 U.S. 451, 461, 107 S. Ct. 2502, 96 L. Ed. 2d 398 (1987). The freedom of individuals verbally to oppose or challenge police action without thereby risking arrest is one of the principal characteristics by which we distinguish a free nation from a police state.” Id., 462-63. As Justice Powell observed: “[W]ords may or may not be ‘fighting words,’ depending upon the circumstances of their utterance. It is unlikely, for example, that the words said to have been used here [’’you god damn mother fucking police — I am going to the superintendent of police about this] would have precipitated a physical confrontation between the middle-aged woman who spoke them and the police officer in whose presence they were uttered. The words may well have conveyed anger and frustration without provoking a violent reaction from the officer. Moreover ... a properly trained officer may reasonably be expected to ‘exercise a higher degree of restraint’ than the average citizen, and thus be less likely to respond belligerently to ‘fighting words.’ ” Lewis v. City of New Orleans, 415 U.S. 130, 135, 94 S. Ct. 970, 39 L. Ed. 2d 214 (1974) (Powell, J., concurring); Houston v. Hill, supra, 482 U.S. 462.
The majority has garbled and confused the facts in its analysis. To resolve whether an individual’s speech constitutes “fighting words,” a court must determine what was said, to whom was it said, the context in which it was said, and the intent of the speaker. Because fighting words must be a directed personal insult; see Hess v. Indiana, supra, 414 U.S. 108; the majority’s reference to the customers who overheard the defendant’s statements as she exited the store is wholly irrele*630vant. At no time did the defendant direct any statements toward the customers as a group or individually. As noted in Cohen, the defendant’s statements were “clearly not directed to the [customers]. ... No [customer] actually or likely to be present could reasonably have regarded the [defendant’s statements] as a direct personal insult. Nor do we have here an instance of the exercise of the State’s police power to prevent a speaker from intentionally provoking a given group to hostile reaction. . . . There is ... no showing that anyone who [heard the defendant] was in fact violently aroused or that [the defendant] intended such a result.” (Citations omitted; internal quotation marks omitted.) Cohen v. California, supra, 403 U.S. 20.
Moreover, the United States Supreme Court has specifically rejected the presumption that the peace will be breached merely because there is an audience that may take “serious offense at particular expression . . . .” Texas v. Johnson, supra, 491 U.S. 408. “On the contrary . . . [our precedents] recognize that a principal function of free speech under our system of government is to invite dispute. It may indeed best serve its high purpose when it induces a condition of unrest, creates dissatisfaction with conditions as they are, or even stirs people to anger.” (Internal quotation marks omitted.) Id., 408-409.
The majority also focuses on the defendant’s statement to the store detective. After being arrested and handcuffed, which the defendant perceived to be wrongful, while descending the stairs outside the manager’s office, the defendant stated to the store detective: “You fucking bitch. I hope you bum in hell for all eternity.” For three reasons, this statement does not constitute “fighting words” within this context. First, it was after this statement was made that the officer warned the defendant that he would charge her with breach of the peace if she did not calm down. And it was because *631of her statement to the police officer, not her statement to the store detective, that she was so charged.
Second, although this statement may constitute a directed personal insult to the store detective, the statement did not incite any violence, nor was there any evidence that it was said with the intent of inciting immediate violence. Cohen v. California, supra, 403 U.S. 20. Moreover, while handcuffed, the defendant could not have posed a threat to anyone.
Third, for first amendment puiposes, a store detective is analogous to a police officer. The detective had accused the defendant of shoplifting and had detained her for questioning, actions that are within the general duties of a law enforcement officer. Accordingly, just as in the case of a police officer, a store detective is expected to exercise a higher degree of tolerance to words that may, when directed to an average citizen, constitute “fighting words.” Houston v. Hill, supra, 482 U.S. 462. “The freedom of individuals verbally to oppose or challenge police action without thereby risking arrest is one of the principal characteristics by which we distinguish a free nation from a police state.” Id., 462-63. Indeed, on the basis of the jury’s verdict finding the defendant not guilty of shoplifting, she had cause to be upset with the store detective and a right to verbally vent her frustration with respect to her arrest.
Whatever the factual predicate may be to support this conviction — the statement “fuck you” directed at the police officer or the statement “You fucking bitch[,] I hope you bum in hell for all eternity” directed at the store detective, or both — those words, under the circumstances of this case, are insufficient to constitute “fighting words.” In Lewis v. City of New Orleans, supra, 415 U.S. 131 n.1, as I previously indicated, the defendant said to a police officer, who had pulled over the vehicle in which she was traveling and asked her *632husband for his driver’s license, “ ‘you god damn [motherfucking] police — I am going to [the superintendent of police] about this.’ ” (Emphasis added.) With respect to that heated statement, Justice Powell observed that “[i]t is unlikely . . . that the words said to have been used here would have precipitated a physical confrontation between the middle-aged woman who spoke them and the police officer in whose presence they were uttered. The words may well have conveyed ' anger and frustration without provoking a violent reaction from the officer.” Id., 135 (Powell, J., concurring). Similarly, it is unlikely here that the defendant’s utterance, while handcuffed, would have provoked either the police officer or the store detective to violence. Rather, the defendant was simply venting her frustration and anger with the situation. Such expression is protected by the federal constitution.
Today the majority of this court may have silenced an instance of vulgar speech, but in doing so it has circumscribed our constitutional right to freedom of expression.
Accordingly, I dissent.

 General Statutes § 53a-181 provides in pertinent part: “(a) A person is guilty of breach of the peace when, with intent to cause inconvenience, annoyance or alarm, or recklessly creating a risk thereof, he: (1) Engages in fighting or in violent, tumultuous or threatening behavior in a public place . . . .”
General Statutes § 53a-182 provides in pertinent part: “(a) A person is guilty of disorderly conduct when, with intent to cause inconvenience, annoyance or alarm, or recklessly creating a risk thereof, he: (1) Engages in fighting or in violent, tumultuous or threatening behavior . . .
The only difference between these two provisions is that § 53a-181 (a) (1) refers to behavior “in a public place,” while § 53a-182 (a) (1) does not. The defendant does not raise the issue of whether the stairs leading from the manager’s office to the sales area of the store constitutes a public place within the meaning of § 53a-181 (a) (1).


 In State v. Indrisano, supra, 228 Conn. 812, the court never explained its statement that its interpretation of § 53a-182 (a) (1) “is consistent with the ‘fighting words’ limitation . . . .” A review of the facts and the court’s treatment of them, however, leads one to conclude that the court was restricting subdivision (1) to physical conduct. The defendant’s conduct in Indrisano had both a physical component; id., 815; (“pushing his way through a door against the will of another person”) and a speech component. Id., 799-800 (“God damn, I don’t have to wait. God damn it! . . . You, old *627man, stay out of this.”). Yet the court discussed only the physical component, with no mention of the defendant’s speech.